                        UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF OHIO
                        WESTERN DIVISION AT DAYTON

AFRICA N. WHITFIELD,                     : Case No. 3:18-cv-108
                                         :
       Plaintiff,                        : District Judge Thomas M. Rose
                                         : Magistrate Judge Sharon L. Ovington
vs.                                      :
                                         :
COMMISSIONER OF THE SOCIAL               :
SECURITY ADMINISTRATION,                 :
                                         :
       Defendant.                        :


                              DECISION AND ENTRY


      This case is before the Court upon Plaintiff’s Unopposed Motion for Attorney

Fees Pursuant to 42 U.S.C. § 406(b)(1). (Doc. #16).

      The Motion seeks an award of attorney fees under 42 U.S.C. § 406(b)(1) in the

total amount of $12,583.00. In the absence of opposition by the Commissioner, the

Motion and supporting Exhibits establish that an award of attorney fees is reasonable and

warranted under 42 U.S.C. § 406(b)(1) in the amount the Motion seeks.

                       IT IS THEREFORE ORDERED THAT:

      1.     The Unopposed Motion for Attorney Fees Pursuant to 42
             U.S.C. § 406(b)(1) (Doc. #16) filed by Plaintiff’s attorney is
             GRANTED;

      2.     The Commissioner shall pay Plaintiff’s attorney fees pursuant
             to 42 U.S.C. § 406(b)(1) in the amount of $12,583; and

      3.     The case remains terminated on the docket of this Court.

Date: December 11, 2019                                       *s/Thomas M. Rose
                                                          Thomas M. Rose
                                                          United States District Judge
